DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination a second device coupled to the first device, the second device having a coherence directory, the second device to check the coherence directory in response to the first request and, when the coherence directory indicates that no device has a cache line with a valid copy of the requested data, output a first fetch command to fetch data, the first request being output by the first device to only the second device; and a third device coupled to the first and second devices, the third device having a third cache and a non-cache memory, the third device to output the requested data to only the second device from the non-cache memory in response to the first fetch command, wherein the second device to forward the requested data to the first device, and update a coherence status of the memory address in the coherence directory from invalid to shared to indicate that the first device shares a copy of the requested data, as required by independent claims 1, 11, and 20, in combination with the other claimed limitations (emphasis added).  US Patent Application Publication No. 2013/0073811 teaches a cache coherence system in which a request for data is sent to a node and then forwarded to another node to retrieve the data (Figure 4).  The data is then returned through the same path as the requests were sent (Figure 4).  However, the prior art does not teach the details of the valid copy, the cache and non-cache memory of the third device, and the invalid and shared status of the 
Claims 2 – 10 and 12 – 19 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181       

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181